Citation Nr: 9903931	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  94-20 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder as secondary to service-connected bilateral 
retropatellar pain syndrome.

2.  Entitlement to an increased rating for right 
retropatellar pain syndrome, rated as 10 percent disabling 
from January 29, 1997.

3.  Entitlement to an increased rating for left retropatellar 
pain syndrome, currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
bursitis of the right shoulder (major).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran's active service from September 1987 to June 1989 
has been verified.  

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO in February 1995 reduced the 
disability evaluation for left retropatellar pain syndrome 
from 10 percent disabling to noncompensable from June 1995, 
and the Board subsumed the issue of the propriety of the 
reduction of the disability rating in the claim for increase. 

In August 1996, the Board remanded the case to the RO for 
further development. The record shows that the RO in March 
1998 restored the 10 percent rating for the left knee prior 
to June 1995 and for the veteran's right retropatellar pain 
syndrome the disability rating was increased from 
noncompensable to 10 percent effective January 29, 1997.  
These issues have been revised to reflect the recent rating 
action.  
The veteran has continued the appeal seeking a higher 
disability evaluation for the knees.  The case has recently 
been returned to the Board for appellate consideration.

The Board observes that the representative in December 1998 
written argument to the Board addressed issues of service 
connection for a right ulnar nerve disability and an 
increased rating for a left ankle disability that had not 
been adjudicated in connection with the current appeal.  
These matters are being referred to the RO at this time for 
further action as neither matter is viewed as being 
inextricably intertwined with any issue currently on appeal.  
The Board again defers to the RO to the issue of service 
connection for a right ankle disorder.  The veteran and his 
representative raised the issue in May 1992 correspondence to 
the RO.



FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
bilateral hip disorder as secondary to bilateral 
retropatellar pain syndrome is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

2.  Prior to and since January 29, 1997, retropatellar pain 
syndrome of the right knee has been manifested principally by 
complaints of knee pain and tenderness; instability of the 
knee or appreciable limitation of motion is not shown.

3.  Retropatellar pain syndrome of the left knee has been 
manifested principally by complaints of knee pain and 
tenderness; instability of the knee or appreciable limitation 
of motion is not shown.

4.  Tenderness, impingement syndrome and satisfactory 
evidence of painful motion principally manifest bursitis of 
the right shoulder.

5.  Bilateral retropatellar pain syndrome or right shoulder 
bursitis have not rendered the veteran's disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral hip disorder as secondary to bilateral 
retropatellar pain syndrome is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


2.  The criteria for an increased (compensable) evaluation of 
10 percent for retropatellar pain syndrome of the right knee 
prior to January 29, 1997 have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003-5014 (1998).

3.  The criteria for a disability evaluation in excess of 10 
percent for retropatellar pain syndrome of the right knee or 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003-5014 (1998).

4.  The criteria for an increased (compensable) evaluation of 
10 percent for bursitis of the right shoulder have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5019 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a bilateral hip disorder as secondary to 
service-connected bilateral retropatellar 
pain syndrome.

Factual Background

The service medical records and VA examination in 1991 are 
unremarkable for either hip.  Some decrease in the range of 
hip motion was reported on VA examination in late 1992 with a 
history of hip pain beginning in the mid to late 1980's.  The 
hips were radiographically normal and the examiner's 
diagnoses included bilateral post-traumatic arthritis of the 
hips secondary to frequently and lately constant limping 
secondary to bilateral retropatellar syndrome.

An addendum report in 1993 noted that after consultation with 
a rheumatologist the diagnosis was hip pain since X-ray did 
not show arthritis but hip pain could be caused by soft 
tissue problems that could be related to limping.  



It was reported that a more definitive diagnosis could not be 
made at the time but that the veteran did not have 
osteoarthritis or aseptic necrosis.  The diagnosis then was 
hip pain with no evidence of arthritis, presumably soft 
tissue in nature.  

On VA examination in 1994 a VA examiner reported that the 
veteran had no symptoms referable to the hip joints but that 
he would periodically limp because of knee discomfort and 
that he complained of right sacroiliac area pain 
particularly.  He had no point tenderness at that location.  
The examiner opined that he could attain no association 
between the veteran's right sacroiliac area symptoms and his 
lower extremity discomfort. 

A VA examiner in 1997 reported having reviewed the claims 
folder and related medical records in connection with the 
examination.  The veteran reported the onset of hip pain in 
the early 1990's that he thought was associated with a limp 
from his knee problems.  The pain was quite infrequent now 
and the hips hurt when he was on his feet the whole day as a 
floor nurse.  The veteran had a normal gait without evidence 
of pain or discomfort and he was able to walk on his heels 
and toes and hop easily.  He was limited in squatting due to 
left knee pain.  The examiner assessed range of motion, 
muscle strength and sensory status and reported no tenderness 
or complaint of pain or discomfort throughout the 
examination.  The hip joints appeared normal 
radiographically.  The examiner stated that the examination 
found both hips to be normal with no pathology identified. 

The examiner opined that no evidence of pathology was found 
and that there was not thought to be any relationship between 
any hip problems and the knees.  Further, there was no 
pathology found and the veteran would not limp enough and for 
a prolonged period enough to cause any aggravation of the 
hips.  The examiner felt that the knee problem did not 
aggravate the hip problem.  





Criteria

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1997); Allen v. Brown, 7 Vet. App. 439 (1995).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).


In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of secondary service 
connection, to include aggravation, see Reiber v. Brown, 7 
Vet. App. 513 (1995); Nici v. Brown, 9 Vet. App. 494 (1996).

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection of bilateral hip 
disorder as secondary to service-connected bilateral 
retropatellar pain syndrome is not well grounded and must be 
denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health care 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions regarding a hip disability 
on a secondary basis, cannot constitute cognizable evidence, 
and as cognizable evidence is necessary for a well grounded 
claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the 
absence of cognizable evidence renders a veteran's claim not 
well grounded. 

The representative in written argument has sought 
reexamination and the Board has reviewed the development 
completed by the RO as required by Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Board finds that the record supplemented by the recent VA 
examination in 1997 provides an adequate record for an 
informed determination.  It must be observed that the 
examiner reviewed the claims folder and other pertinent 
evidence, according to the examination report.  The 
examiner's discussion of the evidence in the context of the 
question of secondary service connection appears to offer a 
well reasoned opinion based upon a fair consideration of 
relevant evidence.  However, the duty to assist arises upon 
the claimant establishing a well grounded claim.  The Board 
observes that the medical examiner did not offer a favorable 
opinion concerning secondary service connection and did not 
confirm a disability of the hips.  The earlier VA medical 
opinion was replaced after further consideration of the 
contemporaneous evidence and the more recent record does not 
confirm a disability of the hips.  However the Board finds 
the claim is not well grounded and there is no burden upon 
the Board to require further examination.  Brewer v. West, 11 
Vet. App. 228 (1998).  

Although the Board in remanding the case may have asked for 
more development than was warranted under the circumstances, 
the comprehensive assessment in 1997 in not confirming a 
disability of the hips currently failed to establish a basic 
element of a well grounded claim, that is a current medical 
diagnosis of disability.  There is no evidence indicated as 
outstanding but as yet not obtained that would be probative 
of the matter.  

The Board must point out there is no competent medical 
opinion confirming a hip disability linked to the service 
connected bilateral knee disability either directly or on the 
basis of aggravation.  In summary, the medical evidence of 
record does not offer a nexus to the currently compensated 
disability of the knees for any orthopedic problem of the 
hips that may exist presently.  

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for a 
disability of the hips on a secondary basis must be denied as 
not well grounded.

The RO denied the claim on different grounds and in doing so 
the veteran was accorded more consideration that his claim 
warranted under the circumstances.  The veteran has failed to 
meet his initial burden in the adjudication process and he is 
not prejudiced by the Board's determination of the claim as 
not well grounded.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).  


II.  Entitlement to increased evaluations 
bilateral retropatellar pain syndrome, 
and bursitis of the right shoulder.

General Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  

A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Retropatellar pain syndrome of the knees
Factual Background

The RO in January 1990 granted service connection for 
retropatellar pain syndrome of the knees and assigned a 10 
percent rating for the left knee and a noncompensable rating 
for the right knee under Diagnostic Code 5014 criteria based 
upon service medical records.  On VA examination in 1992, the 
veteran complained of increasing knee symptoms interfering 
with walking, jogging, driving, or prolonged sitting.  He 
reported work as a registered nurse since 1991 and an 
undetermined amount of time lost on account of the left knee.  
Knee flexion was to 140 degrees on the right and to 130 
degrees on the left.  

A left knee incision scar was well healed and nontender.  
Pain with manipulation was greater in the left knee and there 
was bilateral crepitus but no effusion or ligamentous laxity 
in either knee.   Reflexes were present, normal and equal.  
Radiology reported bilateral degenerative changes.  The 
pertinent diagnoses were status post recurrent bilateral knee 
sprains and status post diagnostic arthroscopy and arthrotomy 
for retinacular release.

On VA examination in 1994, the veteran reported increasing 
discomfort in the knees with morning lower extremity 
cramping.  It was reported that he wore no orthopedic 
appliances.  There was no evidence of thigh atrophy and 
bilateral flexion and extension were 0 to 140 degrees.  The 
left joint line incision was again described as well healed.  
The medial and lateral ligaments were sound bilaterally and 
the cruciate ligaments were intact bilaterally.  The examiner 
opined that at the time there was no clinical evidence of 
chondromalacia.  Radiographically, the knees showed no 
fracture, degenerative changes or joint effusion.  The 
diagnosis was previous diagnosis of chondromalacia not 
clinically substantiated; postoperative status left knee 
arthrotomy apparently for chondromalacia with retinacular 
release.  

A VA examiner in 1997 reported having reviewed the claims 
folder and related medical records in connection with the 
examination.  The veteran had a normal gait without evidence 
of pain or discomfort and he was able to walk on his heels 
and toes, and hop easily.  He was limited in squatting due to 
left knee pain.  He reported that he worked as a floor nurse.   
He complained of increased knee pain greater on the left side 
lasting several weeks at a time and present with prolonged 
standing.  He reported that discomfort resulted from 
prolonged kneeling or repeated squatting and that he could 
not play certain sports.  

The examiner reported complete flexion to 145 degrees and 
extension to 0 degrees, strong and intact ligaments without 
evidence of laxity or instability and mild tenderness of both 
patellae that was greater on the left.  There was no evidence 
of effusion, swelling or thickening and McMurray and pivot 
shift tests were negative for both knees.  A left knee 
surgical scar was as previously described.  The patellae 
tracking appeared to be normal bilaterally and testing 
confirmed 2+ chondromalacia on the left and 1+ chondromalacia 
on the right.  



Radiographically, the knees showed well maintained joint 
spaces and no significant subchondral sclerosis or 
osteophytes, fractures or focal bony lesions.  The diagnoses 
were bilateral chondromalacia worse on the left than on the 
right, and status post retinacular release of the left knee 
prior to entry into service.

The examiner commented that there was some pain visible in 
the squatting process of the left knee and upon compressing 
the patella for chondromalacia tests.  The examiner opined 
regarding the effect of flare-ups that they would possibly 
reduce the veteran's activity level considerably and limit 
him to relatively sedentary types of activity for brief 
periods of time.  The examiner stated there was no functional 
loss of range of motion and that activity was limited as 
reported by the veteran. 

Criteria

Other impairment of the knee with recurrent subluxation or 
lateral instability may be rated 30 percent if severe, 20 
percent if moderate and 10 percent if slight.  Diagnostic 
Code 5257.
 
Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint may be rated 20 
percent.  Diagnostic Code 5258.

Cartilage, semilunar, removal of, symptomatic, may be rated 
10 percent.  Diagnostic Code 5259.

Limitation of flexion of the leg to 15° may be rated 30 
percent.  Where flexion is limited to 30°, a 20 percent 
rating may be assigned.  Where it is limited to 45°, a 10 
percent rating is provided and where limited to 60°, a 0 
percent rating may be assigned.  Diagnostic Code 5260.


Limitation of extension of the leg to 45° may be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
If extension is limited to 20°, a 30 percent rating is 
provided.  Extension limited to 15° may be rated 20 percent.  
Extension limited to 10° may be rated 10 percent.  Extension 
limited to 5°shall be rated 0 percent.  Diagnostic Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  For the knee, 
flexion 140 degrees and extension 0 degrees.  38 C.F.R. 
§ 4.71.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).

However, the evaluation of the "same disability" or the 
same "manifestations under various diagnoses is prohibited.  
38 C.F.R. § 4.14.  The United States Court of Veterans 
Appeals (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 
225 (1993).


Analysis

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed to the extent possible and 
that no further duty to assist exists with respect to the 
veteran's well grounded claim for increased disability 
compensation for the bilateral knee disability.  The RO 
conscientiously developed the record to address the concerns 
mentioned in the Board remand.  

The RO contacted the veteran regarding sources of medical 
treatment and the VA medical examination was thorough and 
addressed the pertinent evaluative criteria.  He contends, in 
essence, that the disability of the knees is more disabling 
than reflected in the current disability evaluation and that 
the disability has interfered with work and leisure 
activities.

The Board finds the rating scheme selected by the RO 
appropriate for the veteran's disability in view of the 
diagnosis for the knee and symptomatology.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 
(1998).  An analogous rating application to degenerative 
arthritis appears correct since the disability can reasonably 
be viewed as having similar characteristics to degenerative 
arthritis as other disorders listed above as explained in the 
regulations.  There is no report of instability or 
subluxation, which are the principal rating criteria under 
Diagnostic Code 5257.  

The Board must point out that the VA examinations were 
consistent in the minimal appreciable objective findings for 
the knee without appreciable instability complementing the 
range of motion for either knee that places the preponderance 
of the evidence against the claim for a rating in excess of 
10 percent.  There is no need to explore the propriety of 
assignment of a higher rating under the evaluative criteria 
discussed in VAOPGCPREC 23-97 (O.G.C. Prec. 23-97) or 
VAOPGCPREC 9-98 (O.G.C. Prec. 9-98) in view of the record 
showing that while the veteran has been rated analogously to 
an arthritis process, radiographic studies have repeatedly 
been negatively for any abnormalities.

The Board observes that the RO has continued to assign a 10 
percent evaluation for each knee based upon a recent VA 
examination which did not report appreciable limitation of 
motion, as the range of motion recorded showed full flexion 
contemplated in the standardized description of knee motion 
in the rating schedule and as reported by the examiner.  
Currently, the objective findings do not appear to support a 
higher evaluation on a schedular basis.  The veteran has a 
paucity of objective findings and the functional impairment 
appears to be rather limited in view of the information 
reported to the examiner.

The recent examination findings clearly support a conclusion 
that the veteran's disorder though productive of disability 
is characterized by minimal appreciable objective findings 
currently.  The Board observes that patella tenderness is 
present with pain and that minimal limitation of motion more 
obvious on the left side was shown prior to the most recent 
examination.  Thus, the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint would clearly be appropriate in the 
veteran's case and allow for a 10 percent rating. 

There is currently little evidence of appreciable orthopedic 
symptoms of either knee other than patellar tenderness 
characteristic of chondromalacia that appears to be confirmed 
at this time.  The recent VA examination appears to have 
addressed the veteran's complaints and reported objective 
manifestations likely related to the disability.  In view of 
the foregoing, the Board concludes that the evidence 
preponderates against a rating greater than 10 percent for 
either knee at this time in view of the objective findings 
and reported functional limitations and pain.  38 C.F.R. § 
4.7.  

Clearly the complaints objectively confirmed would not 
support a higher evaluation under any alternative rating 
scheme reasonably applicable to the disability.  The examiner 
in 1997 did seem to find that the pain complaint was in 
accordance with the symptomatic manifestations.  In any 
event, it does not appear that any recent examiner has 
reported the complaints out of proportion to the objective 
findings. 

As the Board reported earlier, scarring from a previous left 
knee incision has been reported as well healed.  The Court 
has held that a separate, additional rating may be assigned 
for the veteran's left knee disability if manifested by a 
scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful on objective demonstration, 
or a scar that is otherwise causative of limitation of 
function.  38 C.F.R. § 4.118.  Diagnostic Codes 7803, 7804, 
7805 (1998);  Esteban v. Brown, 6 Vet. App. 259 (1994).  As 
VA diagnostic studies are negative for any symptomatic 
development of the well healed scarring from a previous 
incision on the left knee, an additional disability 
evaluation is not warranted.



The Board notes that the evaluations under the rating 
schedule contemplate exacerbations.  38 C.F.R. § 4.1.  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 as they relate to 
pain and factors other than limitation of motion are 
applicable to a rating under the rating scheme selected by 
the RO.  However, the symptoms as described on comprehensive 
VA examinations appear to support no more than a 10 percent 
rating for either knee.  

Regarding the right knee prior to January 29, 1997, the Board 
must evaluate the disability mindful of the applicable legal 
precedent which has interpreted the applicable regulations as 
not relying solely upon objectively confirmed limitation of 
motion as a threshold for a compensable evaluation.  The RO 
had a medical evaluation that addressed the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and commented on the extent of 
functional loss as discussed in DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

In Johnson v. Brown, 9 Vet. App. 7, 10 (1996), the Court in 
commenting on DeLuca restated its holding in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), that functional loss due 
to pain will be rated at the same level as the functional 
loss where motion is impeded. 

Applying this information to the rating schedule criteria 
leads the Board to conclude that an increased evaluation of 
10 percent is warranted for the right knee prior to the 
January 1997 effective date assigned by the RO.  The right 
knee symptoms, overall during the period relevant to this 
appeal, appear more than a percentage evaluation of 0 percent 
would contemplate.  The rating scheme does not require a 
mechanical application of the schedular criteria.  Here, 
applying the rating schedule liberally results in a 10 
percent evaluation recognizing a symptomatic knee 
characterized by pain that reportedly would not impact the 
veteran adversely in the workplace.  Although the record 
shows consistently that the left knee symptoms predominate, 
the right knee has been symptomatic to the point that it 
should be recognized with the minimal compensable evaluation 
for the joint.

The Board notes the veteran's contentions regarding 
modification of employment warrant mention of extraschedular 
consideration.  However, the bilateral knee disability has 
not rendered his disability picture unusual or exceptional in 
nature, shown in and of itself to constitute marked 
interference with employment, or to have required frequent 
inpatient care as to render impractical the application of 
regular schedular standards, thereby precluding assignment of 
an evaluation in excess of 10 percent on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to evaluations in excess of 10 percent for 
retropatellar pain syndrome of either knee.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Bursitis of the right shoulder
Factual Background

In January 1990, the RO granted service connection for 
bursitis of the right shoulder and assigned a noncompensable 
rating under Diagnostic Code 5019 criteria based upon service 
medical records.  On VA examination in late 1992 the right 
shoulder range of motion was entirely normal but with marked 
pain especially with internal rotation, abduction and 
anterior elevation and point tenderness over the coracoid 
anteriorly and laterally immediately below the acromion.  The 
right shoulder was normal radiographically.  The diagnosis 
was status post recurrent right shoulder injuries with 
radiculopathy.

On VA examination in 1994, the veteran reported he was right 
handed with periodic right shoulder pain.  There was no 
evidence of right deltoid atrophy.  He was able to externally 
rotate the shoulder with the arm in abduction from 0 to 90 
degrees, with no pain and good strength on forced abduction 
beyond 90 degrees.  Internal rotation was from 0 to 90 
degrees and shoulder flexion and abduction were 0 to 170 
degrees.  




The right shoulder was normal on X-ray with no evidence of 
impingement reported.  The diagnosis was history of right 
shoulder discomfort previously diagnosed as bursitis.

A VA examiner in 1997 reported having reviewed the claims 
folder and related medical records in connection with the 
examination.  The veteran reported his symptoms had for the 
most part resolved with therapy and a modified work 
environment, although he reported an occasional flare-up with 
right shoulder pain and crepitus.  The examiner reported a 
normal appearing right shoulder without evidence of atrophy 
or other postural deformity.  Forward flexion and abduction 
were completed to 180 degrees, extension was to 55 degrees, 
internal rotation and external rotation were each to 90 
degrees, and adduction was to 60 degrees.  

There was some tenderness over the head of the humerus, mild 
1+ impingement syndrome with normal muscle strength 
throughout all of the shoulder movers without atrophy of the 
musculature and excellent grip.  X-rays suggested a small 
subacromial spur on one view only and the acromioclavicular 
joint appeared well maintained.  The diagnosis was mild 
subacromial bursitis or mild impingement syndrome of the 
right shoulder without restriction in range of motion or 
significant loss of strength at this time.

The examiner opined that the veteran had some right shoulder 
crepitus on internal and external rotation, but that it was 
essentially not painful at this time.  He also noted that a 
flare-up would reduce heavy use activities to a degree that 
was completely dependent upon the severity of his symptoms.  
Regarding pain, the examiner opined that he could not answer 
for a person's pain or put percentages for example on 
disabling pain since pain was different for every individual.  
Where as some people were apparently disabled by minor pain, 
in others even major pain and discomfort was passed off.  The 
examiner declined to try and give percentages in any way.


Criteria

Arm (major), limitation of motion to 25° from side, shall be 
rated 40 percent.  Midway between side and shoulder level 
shall warrant a 30 percent evaluation.  At shoulder level, a 
20 percent may be assigned.  Diagnostic Code 5201. 

Impairment of the clavicle or scapula (major or minor), 
dislocation shall be rated 20 percent.  Nonunion, with loose 
movement shall be rated 20 percent, and without loose 
movement, 10 percent.  Malunion shall be rated 10 percent.  
Or rate on impairment of function of contiguous joint.  
Diagnostic Code 5203.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  For the shoulder, 
forward elevation (flexion) and abduction 0 to180 degrees, 
internal rotation 0 to 90 degrees and external rotation 0 to 
90 degrees.  

The anatomical position is considered as 0°, with two major 
exceptions: (a) Shoulder rotation-arm abducted to 90°, elbow 
flexed to 90° with the position of the forearm reflecting the 
midpoint 0° between internal and external rotation of the 
shoulder; and (b) supination and pronation-the arm next to 
the body, elbow flexed to 90°, and the forearm in mid-
position 0° between supination and pronation. 38 C.F.R. 
§ 4.71.

Analysis

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed to the extent possible and 
that no further duty to assist exists with respect to the 
veteran's well grounded claim for increased disability 
compensation.  The RO conscientiously developed the record to 
address the concerns mentioned in the 1996 Board remand.  The 
RO asked for information concerning medical treatment and the 
VA medical examination was thorough and addressed the 
pertinent evaluative criteria.  He contends, in essence, that 
the right shoulder disability is more disabling than 
reflected in the current disability evaluation as it has 
interfered with work and leisure activities.

The veteran's disability of the right shoulder is rated 
currently in accordance with the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5003-5019, which allows for the 
assessment of limitation of motion.  The Board finds the 
rating scheme incorporating DC 5003 is appropriate for the 
veteran's disability in view of the diagnosis for the 
shoulder symptomatology.  Pernorio, supra.; 38 C.F.R. 
§§ 4.20, 4.21 (1998).  An analogous rating application to 
degenerative arthritis appears correct since the disability 
may reasonably be viewed as having similar characteristics to 
degenerative arthritis as other disorders listed above as 
explained in the regulations.  

The Board observes that the RO has continued to assign a 0 
percent evaluation based upon a recent VA examination which 
did not report limitation of motion, although the range of 
motion recorded on various examinations has shown some 
variation in motion when compared to the standardized 
description of normal shoulder motion in the rating schedule.  

The Board must evaluate the disability mindful of the 
applicable legal precedent that has interpreted the 
applicable regulations as not relying solely upon objectively 
confirmed limitation of motion as a threshold for a 
compensable evaluation.  The RO had a medical evaluation that 
addressed the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 
and commented on the extent of functional loss as discussed 
in DeLuca and Johnson, supra., that functional loss due to 
pain will be rated at the same level as the functional loss 
where motion is impeded.  Thus limitation of motion is not 
the sole prerequisite finding.  

Applying this information to the rating schedular criteria 
leads the Board to conclude that an increased evaluation of 
10 percent is warranted for the right shoulder.  The right 
shoulder symptoms, overall, appear more than a percentage 
evaluation of 0 percent would contemplate.  As noted 
previously, the rating scheme does not require a mechanical 
application of the schedular criteria.  Applying the rating 
schedule liberally results in a 10 percent evaluation 
recognizing a symptomatic right shoulder characterized by 
pain that reportedly would impact the veteran adversely with 
certain activity that would likely occur in the workplace.  



The examination findings reasonably support a conclusion that 
the veteran's disorder though productive of disability is 
characterized by minimal appreciable objective findings.  
Thus, the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint would 
clearly be appropriate in the veteran's case and allow for a 
10 percent rating under Diagnostic Code 5003 and § 4.59.  

There is currently no evidence of appreciable orthopedic 
symptoms of the shoulder other than impingement syndrome and 
some tenderness and arguably some, albeit slight, limitation 
of motion that was more in evidence on examinations earlier 
in the appeal period.  

The recent VA examination appears to have clearly addressed 
the veteran's complaints and reported objective 
manifestations likely related to the disability that included 
tenderness and impingement syndrome.  In view of the 
foregoing, the Board concludes that the evidence is in favor 
of a 10 percent rating for the right shoulder.  38 C.F.R. § 
4.7.  

Clearly the objectively confirmed manifestations would not 
support a higher evaluation under any rating scheme 
applicable to the disability.  The examiner in 1997 did seem 
to indicate that the pain complaint was in accord with the 
symptomatic manifestations.  Further, the minimum compensable 
evaluation for the joint is 10 percent in view of the 
interplay of §§ 4.40, 4.59, and DC 5003. 

The Board notes again that the evaluations under the rating 
schedule contemplate exacerbations.  Further the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 as they relate to pain and 
factors other than limitation of motion are applicable to a 
rating under Code 5003.  However, the symptoms as described 
on recent VA examinations appear to support no more than a 10 
percent rating for the right shoulder.  


The Board must point out that the VA examinations were 
consistent in the minimum appreciable objective findings for 
the shoulder.  Other than some evidence of tenderness and 
impingement syndrome there is no other appreciable 
manifestation to complement these minimal findings.  The 
examiner did not report any significant functional loss.  
This places the preponderance of the evidence against the 
claim for a rating in excess of 10 percent on a schedular 
basis.  

The Board must also observe that the veteran's right shoulder 
disability has not rendered his disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards, thereby 
precluding assignment of an evaluation in excess of 10 
percent on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).

For the foregoing reasons the Board concludes that the 
evidentiary record supports a grant of entitlement to an 
increased (compensable) evaluation of not more than 10 
percent for the bursitis of the right shoulder with 
application of all pertinent governing criteria.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, .420, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5019.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a bilateral hip 
disorder as secondary to service-connected bilateral 
retropatellar pain syndrome, the appeal is denied.

Entitlement to an increased (compensable) evaluation of 10 
percent for retropatellar pain syndrome of the right knee 
prior to January 29, 1997 is granted, subject to the 
regulations governing the payment of monetary awards.

An increased (compensable) evaluation of 10 percent for right 
shoulder bursitis is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for 
right or left retropatellar pain syndrome is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 18 -


